Citation Nr: 0609417	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-30 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, that denied the veteran's 
increased rating claim for bilateral tinnitus and granted the 
veteran's claim for PTSD assigning a 30 percent disability 
rating effective April 20, 2004, respectively. 

In regard to the veteran's tinnitus claim, the record 
reflects that the RO granted service connection for bilateral 
tinnitus in August 2001 and assigned a 10 percent evaluation.  
In February 2003, the veteran filed a claim for an increased 
rating of bilateral tinnitus contending that he was entitled 
to separate 10 percent ratings for each ear.  Later that 
month, the RO denied the claim explaining that 10 percent was 
the highest percent that VA can assign for tinnitus by VA 
regulation and that the disability picture did not warrant 
referral for extraschedular evaluation.  The veteran filed a 
notice of disagreement with respect to the RO's decision in 
February 2004.  The Statement of the Case (SOC) was issued in 
June 2004 and the substantive appeal was subsequently filed 
in July 2004.    

The Board acknowledges that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board which concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  The 
Secretary of VA has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code 6260.  As the veteran filed his 
increased rating claim for bilateral tinnitus in February 
2003, the Board notes that it is subject to the stay.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record does not show that the 
symptomatology associated with the veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.   


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 30 
percent for the veteran's service-connected post-traumatic 
stress disorder have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3,159, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2005). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in May 2004, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
PTSD claim, which information and evidence that he was to 
provide, and which information and evidence that VA will 
attempt to obtain on his behalf.  Quartuccio, 16 Vet. App. at 
187.  The RO also asked that the veteran send any treatment 
reports pertinent to his claimed PTSD, especially those which 
were recent (within the last 12 months).  In addition, the RO 
specifically requested that the veteran send to the RO any 
evidence in his possession that pertains to his claim.  
38 C.F.R. § 3.159 (b)(1) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection of PTSD in the 
May 2004 VCAA notice; however, he was not additionally 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Nonetheless, the RO advised the 
veteran of the criteria for 30 percent and 50 percent 
disability ratings for PTSD and explained why the veteran was 
only entitled to a 30 percent disability rating in its July 
2004 RO rating decision.  The October 2004 SOC also listed 
the full criteria associated with the general rating formula 
for mental disorders.  Moreover, the record indicates that 
the veteran and his representative were adequately informed 
of the criteria for an increased rating for PTSD and what 
type of evidence that they needed to submit to VA to support 
the veteran's appeal.    Specifically, the veteran and his 
representative submitted additional correspondence in 
February 2005 written by private psychologists who evaluated 
the veteran in March 2004 in an effort to comply with the 
"pre-requisites for psychological reports" as set forth by 
VA.  The Board notes that the February 2005 correspondence 
was reviewed and a Supplemental Statement of the Case (SSOC) 
was subsequently issued in April 2005.  Based on the 
foregoing, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision despite the 
inadequate May 2004 VCAA notice.

Furthermore, the RO provided the veteran with a copy of the 
July 2004 rating decisions, the October 2004 SOC, and the 
January 2005 and April 2005 SSOCs, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  The October 2004 SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled a 
VA mental examination for the veteran in December 2004; 
however, the veteran failed to report for the examination.  
The December 2004 Report of Contact reveals that the veteran 
explained that he did not want to reschedule the examination.  
He reported that he had previously spoken with his 
representative and decided that he wanted his appeal to 
continue based on the evidence of record.  The Board notes 
that the veteran's private psychological examination reports 
dated in March 2004 and February 2005 are of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  




II.	Legal Criteria	

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  An appeal from 
the initial assignment of a disability rating, such as this 
case, requires consideration of the entire time period 
involved and contemplates staged ratings where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  

A 30 percent rating requires evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  


III.	Facts and Analysis

The veteran contends that the GAF score associated with his 
service-connected PTSD supports an initial rating higher than 
30 percent for his service-connected PTSD.  The medical 
evidence, however, does not show that the veteran's service-
connected PTSD more closely approximates a disability picture 
commensurate with the next higher rating of 50 percent 
(occupational and social impairment with reduced reliability 
and productivity) for reasons explained in greater detail 
below.  The medical evidence consists of private 
psychological evaluation reports dated in March 2004 and 
February 2005.  

The Board notes that the private psychologists (M.C., Ed.D. 
and B.B., Ed.D.) reported a GAF score of 48 on Axis V in the 
March 2004 private psychological evaluation report; however, 
multiple clinical disorders to include PTSD, depressive 
disorder not otherwise specified, anxiety disorder not 
otherwise specified, alcohol abuse in remission, and cannabis 
abuse in remission were noted on Axis I.  Therefore, it is 
unclear to what disorder the GAF score of 48 is attributed or 
to what extent such score is related to the veteran's 
service-connected PTSD.  The supplemental private 
psychological evaluation report dated in February 2005, 
however, specifically notes a GAF score of 46 for the 
veteran's PTSD.  The assigned GAF score of 46 indicates that 
the veteran has serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

Nonetheless, the medical evidence does not show that the 
veteran's overall symptomatology more closely approximates 
the criteria required for a 50 percent disability evaluation 
for his service-connected PTSD.  While the March 2004 private 
psychologists observed that the veteran's affect and mood 
were "slightly anxious and a great deal more depressed" at 
the March 2004 psychological evaluation, they did not 
indicate that the veteran's anxious affect and depressed mood 
were due to his service-connected PTSD rather than his other 
non-service connected mental disorders.  

The medical evidence also does not show that the veteran 
demonstrated circumstantial, circumlocutory, or stereotyped 
speech, impaired judgment, or impaired abstract thinking with 
respect to his service-connected PTSD.  The March 2004 report 
notes that veteran's flow of conversation and thought were 
entirely appropriate with respect to tone, pressure, and 
rate.  His associations were logical and stream of mental 
activity within normal limits.  In addition, it was noted 
that he revealed no tendencies towards tangential or even 
circumstantial speech at that time.  The psychologists 
concluded that the veteran's general "verbal expression 
revealed more of a stable individual than would be the 
deviation factors."  The private psychologists also wrote 
that the veteran's insight was good and his judgment for all 
practical purposes was quite good.  Although the 
psychologists wrote that the veteran's speech became rapid 
and circumstantial during the March 2004 evaluation in their 
February 2005 report, they attributed such symptoms to 
anxiety disorder not otherwise specified rather than service-
connected PTSD.  

Additionally, the veteran does not contend and the evidence 
does not indicate that he experienced panic attacks more than 
once a week.  Indeed, there is no documented complaint or 
finding of a panic attack of record.  There is also no 
indication that the veteran has difficulty in understanding 
complex commands.  The psychologists noted that the veteran's 
verbal comprehension and immediate recall were fair.  While 
the private psychologists characterized the veteran's 
concentration as extremely poor, the February 2005 report 
reveals that the psychologists attributed the veteran's 
problems with concentration to his Depressive Disorder, not 
otherwise specified rather than his service-connected PTSD.    

The Board further notes that the medical evidence does not 
show that occupational impairment with reduced reliability 
and productivity due to symptoms associated with his service-
connected PTSD.  Although the private psychologists wrote 
that the veteran had "severe difficulty in generating any 
type of a relationship with others" with respect to 
employment in March 2004, the basis of their conclusion is 
unclear.  During the March 2004 private psychological 
evaluation, the veteran told the private psychologists that 
he had never had any particular problems related to his work 
performance and functioning as a probation officer.  The 
veteran further explained that he had been a probation 
officer for 28 years and had been promoted to Chief Probation 
Officer in 1985.  Thus, the veteran's reported lengthy 
history with the same employer with no apparent difficulties 
in reliability and productivity clearly does not present a 
disability picture commensurate with the next higher 50 
percent evaluation for PTSD.  

Moreover, the medical evidence does not demonstrate that the 
severity of the veteran's social impairment more closely 
approximates the criteria associated with the 50 percent 
disability rating.  During the March 2004 psychological 
evaluation, the veteran told the psychologists that he had 
been married to his wife since 1978, with whom he had raised 
three children, and that his marriage was doing well.  He 
also described his relationship with his family as "close 
and loving."  While the veteran indicated that he did not 
socialize a great deal or attend church on a regular basis, 
he reported that he enjoyed attending soccer games, working 
as a referee in soccer, and participating in sports.  

The Board again notes that there is no other medical evidence 
such as a VA examination report or treatment records to 
consider in evaluating the veteran's current level of 
disability.  The veteran has not sought treatment for his 
service-connected PTSD and did not report for the scheduled 
VA examination.  The private medical evidence submitted by 
the veteran does not depict a disability picture that more 
closely approximates the schedular criteria for the next 
higher 50 percent disability rating.  The Board also notes 
that the veteran's overall level of functioning is not 
reflective of the PTSD GAF score of 46 assigned by private 
psychologists.  The evidence shows that the veteran has a 
lengthy and accomplished employment history as a probation 
officer as well as a happy marriage with his wife of 28 
years.  Based on the foregoing, the Board finds that 
preponderance of the evidence weighs against the assignment 
of an initial rating higher than 30 percent for the veteran's 
service-connected PTSD.  

To the extent that the veteran's service-connected PTSD 
adversely affects his employment, such has been contemplated 
in the assignment of the current 30 percent schedular 
evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2005) is 
not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim for a 
higher initial rating of PTSD and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to an initial rating higher than 30 percent 
disabling for service-connected PTSD for the appeal period is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


